Citation Nr: 0534607	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 9, 1981 to 
November 6, 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2002, a statement of the case was issued 
in August 2003, and a substantive appeal was received in 
October 2003.  The veteran was scheduled for a video 
conference hearing before the Board in November 2005, 
however, he failed to appear.

The issue of entitlement to service connection for an 
acquired psychiatric disability under a merits analysis is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
further action is required on his part.


FINDINGS OF FACT

1.  In an October 1983 rating decision, service connection 
for schizotypal personality disorder was denied; the veteran 
did not file a notice of disagreement.  

2.  In November 2001, the veteran filed a request to reopen 
his claim of service connection for psychiatric disability. 

3.  Additional evidence received since the RO's October 1983 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the psychiatric 
disability claim, and raises a reasonable possibility of 
substantiating that claim. 


CONCLUSIONS OF LAW

1.  The October 1983 rating decision which denied service 
connection for psychiatric disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
October 1983 denial, and the claim of service connection for 
a psychiatric disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder, no 
further discussion of VCAA is necessary at this point.

II.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
November 2001, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1983, the veteran filed a claim of service 
connection for psychiatric disability.  In an October 1983 
rating decision, the veteran's claim was denied on the basis 
that service medical records reflected a diagnosis of 
schizotypal personality disorder, which is a congenital or 
developmental defect, and not a disease within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The veteran did not initiate an appeal of 
that decision, therefore, the RO's October 1983 decision is 
final.  38 U.S.C.A. § 7105(c).

In November 2001, the veteran filed a claim to reopen 
entitlement to service connection for psychiatric disability, 
which the RO denied in a June 2002 rating decision.

Evidence of record at the time of the October 1983 denial 
consisted of service medical records.  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran submitted a private progress report 
regarding the veteran's psychiatric hospitalization at 
Hillview.  He also submitted VA mental evaluations conducted 
in January and April 2002, which reflect a diagnosis of 
psychosis not otherwise specified, rule out schizophrenia.  
Medical diagnoses of acquired psychiatric disability (as 
opposed to a personality disorder) were not before the RO in 
1983.  The newly received medical evidence therefore 
constitutes evidence which at least raises a reasonable 
possibility that the psychiatric symptoms noted during 
service were manifestations of his current acquired 
psychiatric disability.  The Board has determined that such 
evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying 
service connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for acquired psychiatric 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

The veteran's service medical records reflect a diagnosis of 
schizotypal personality disorder.  Current VA treatment 
records reflect a diagnosis of psychosis, rule out 
schizophrenia.  The RO should schedule the veteran for a VA 
examination to clarify any psychiatric diagnosis, and the 
etiology of any such psychiatric diagnosis.  The examiner 
should provide an opinion regarding the etiology of any 
acquired psychiatric disorder, and whether it is related to 
service or any incident therein.  38 C.F.R. § 3.159(c)(4).  
The examiner should review the claims folder in its entirety, 
to include service medical records, and post-service private 
and VA treatment records.  Specifically, the examiner should 
opine on whether any psychiatric symptoms that may have been 
evident in service were manifestations of any current 
acquired psychiatric disorder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of clarifying the nature and 
etiology of any current psychiatric 
disorders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  As to any 
acquired psychiatric disability found 
to be present (other than a personality 
disorder), the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that psychiatric 
symptoms noted during service were 
manifestations of such acquired 
psychiatric disability (as opposed to a 
personality disorder).  

2.  After completion of the above, the 
RO should review the expanded record 
and undertake a merits analysis of the 
claim of service connection for 
acquired psychiatric disability.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


